August 10, 1939


HonorableF. E. Rightor,Secretary
Texas State Board of Registrationfor
ProfessionalEngineers
P. 0. BOX 23
Austin,Texas

Dear Sir:

                                    OpinionNo. O-1019
                                    Re: Constructionof Reciprocity
                                        provisionof Act Regulating
                                        the Practiceof Professional
                                        Engineering.

          This will acknowl.edge
                               receiptof your letterof June 20,
1939, in which you submitfor an opinionof this department,the
que,stiontherein contained. Thequestion submitted,based upon
SenateBill No. 74, Acts 1937,RegularSessionof the 45th Legis-
lature,page 816, Chapter404, same being Article327la,R. C. S.
of Texas, 1925, ie as follows:

         'Wouldyou kindly advise if, in your opinion,it
    is necessarythat applicantsfor registrationunder
    Section21, and particularlythose who presenta certi-
    ficate of qualification from the NationalBureau of
    EngineeringRegistration,must complyalso with the
    requirementsof Section13 that five referencesbe
    given, or, to ask the questionin anotherway, Is the
    Board authorieedto pass to registration, under Sec-
    tion 21, applicantswho presentcertificatesof quall-
    ficationfrom the NationalBureau without other sup-
    ing."
    port
            Section13 of the Act reads as follows:

        "Applicationsfor registrationshallbe on forms
    prescribedand furnishedby the Board, shall contain
    statementsmade under oath, showingthe applicant's
    educationand a detailedsummaryof his technical
    work, and shall containnot less than five (5) ref-
    erences,of whom three (3) or more shallbe engineers
    having personalknowledgeof his engineeringexperience.
HonorableF. E. Rightor,Page 2 (o-1019)



         "The registrationfee for professionalengineers
    shall be Twenty-five($25.00)Dollars,Fifteen($15.00)
    Dollars of which shall accompanythe application,the
    remainingTen ($10.00)Dollarsto be paid upon issuance
    of certificate.When a certificateof qualification
    issuedby the NationalBureau of EngineeringRegistra-
    tion is acceptedas evidenceof qualification, the
    total fee for registrationas professionalengineer
    shall be Ten ($10.00)Dollars."

         Section21, known as the Reciprocityprovisionof the
Act, providesthat:

         "The Board may, upon applicationtherefor,and
    the paymentof a fee of Ten ($10.00)Dollars,issue
    a certificateof registrationas a professionalen-
    gineerto any person who holds a certificateof quali-
    ficationor registrationissuedto him by proper au-
    thority of the NationalCouncilof State Boards of
    EngineeringExaminers,or of the NationalBureau of
    EngineeringRegistration,or of any state or terri-
    tory or possessionof the United States,or any
    countryprovidedthat the requirement6for the reg-
    istrationof professionalengineersunder which said
    certificateof qualificationor registration was is-
    sued do not conflictwith the provisionsof this Act
    and are of a standardnot lower than that specified
    in Section 12 of this Act."

          The courts have had no occasionto pass upon your ques-
tion. To answer it, therefore,we must read the whole Act, in
the light of familiarrules of statutoryconstruction,  and de-
terminetherefromwhetherthe legislatureintendedto exceptper-
sons making applicationunder the Reciprocityprovisionof the
Act,,Section21, from filingan applicationmeetingthe require-
ments of Section 13 of the Act.

         There are other parts of the Act which aid in this re-
spect. Section 10 of the Act reads as follows:

         'The Board shall keep a record of its proceedings
    and registerof all applicationsfor registration,
    which registershall show (a) the name, age and resi-
    dence of each applicant;(b) the date of the applica-
    tion; (c) the place of businessof such applicant;
    (d) his educationaland other qualifications;  (e)
    whether.ornot an examinationwas required;(f) wheth-
    er the applicantwas.~rejected; (g)'whethera certifi-
    cate of registrationwas ,granted;(h) the date of the
HonorableF. E. Rightor,Page 3 (O-1019)



     action of the'Board;and (I) such other informationas
     may be deemednecessary,bythe~Board.

          "The recordsof the Board shallbe availableto
     the public at all times and shall be prima facie evi-
     dence of the proceedingsof the Board set forth there-
     in;and a t&script thereof,duly certifiedby the
    Secretary of the Board under seal, shallbe admissible
    'In evidencewith the same force and effectas if the
     originalwas produced."

          Since the Act requiresthat the record be one of "all
applications"receivedand that it contain,certain  specified--
formation,,thelogicalconclusionis that the.legislatureintended
that every applicant,withoutexception,,~fflean applicationcon-
tainingthat information.No tintion is made of application6filed
under Section21. Had the legislatureintendedto make an excep-
tion of the latterclass,we think it would have.sostated.

         'The legislaturemust have had some purpose in requiring
that the record be "availableto the public at all times." If
an applicantunder Section:21were not requiredto furnishsuch
information,then that purpose,whateverit was, would be defeated.

          Under the general.requirementsfor registration,to which
there Is no exceptionmade in the Act, is includedSection 12(o)
which reads ,inpart:

          "Provided,that no person shall be eligiblefor
     registrationas a professionalengineerwho is not of
     good characterand reputation;. . ."

'Theobvious'purpose~of the legislaturein requiringlettersof
reference(see Section 13) was to enable the board to satisfyit-
self as to the characterand reputationof an applicant. The law
contemplatesthat the applicantbe of good moral characterat the
time he 16 registered. If an applicantunder Section21'werenot
requiredto submitreferences,as set out in Section 13, the board
would have .nobasis upon which to judge the characterof the ap-
plicant,as of the time of his registration.

         The provisionsof Section13 itself,indicatethat the
legislatureintendedthat all applicationsshould containthe same
information.The last sentenceof Section 13 refersto the amount
of the fee to be paid by an applicantunder Section21, whose
certificateIssuedby the NationalBureau of Engineering,is ac-
ceptedas evidenceof his qualification.It is to be observed
that this sentenceis a part of the very sectionwhich also pro-
vides What shall be containedin an application. If the legislature
                                                                       . . -.




    HonorableF. E. Rightor,Page 4 (O-1019)



    had intendedthat there be.a differencebetweenthe applications
    in the two instances,we must presume it would have said so. In-
    stead, It startedSection 13 off with the word "applications",
    thus showingits intentionthat it be read "all applications".

             For:the foregoingreasons,it is .ourconclusionthat
    an applicantfor a certificateof registration8s a,professional
    engineerin Texas, seekingregistrationunder Section21 of the
    Act,,nustfully complywith the.provisionsof Section13 of the
    Act.

              It follows.that,in the opinionof this department,ap-
    plicantsfor registrationunder Section21 of the Act under dis-
    cussionmust givesfive referencesas requiredby Section13, or
    to answer your questionphrased in the alternative,the Board ia
    not authorizedto pass .toregistrationsuch applicantswithout
    requiringcompletefulfillmentof the minimumrequirementsset
    out for applicationsin Section 13 of the Act.

                                             Yours very truly

                                        ATIORREYGENEXULOFTFXAS


                                        By   fsf James Noel
                                                 James Noel
                                                  Assistant

    JN:FL:I.M


,
             This opinionha6 been consideredin conference,approved
    and orderedrecorded.


                                        /s/.GeraldC, Mann
                                           Gerald C,.Manu
                                           A’!3ORN?IX GENE3ALOFTEXAS